Name: Council Regulation (EC) No 2889/2000 of 22 December 2000 amending Regulation (EC) No 1334/2000 with regard to intra-Community transfers and exports of dual-use items and technology
 Type: Regulation
 Subject Matter: technology and technical regulations;  trade policy;  tariff policy;  information and information processing
 Date Published: nan

 Avis juridique important|32000R2889Council Regulation (EC) No 2889/2000 of 22 December 2000 amending Regulation (EC) No 1334/2000 with regard to intra-Community transfers and exports of dual-use items and technology Official Journal L 336 , 30/12/2000 P. 0014 - 0014Council Regulation (EC) No 2889/2000of 22 December 2000amending Regulation (EC) No 1334/2000 with regard to intra-Community transfers and exports of dual-use items and technologyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Under Council Regulation (EC) No 1334/2000 of 22 June 2000 setting up a Community regime for the control of exports of dual-use items and technology(1), dual-use items and technology should be subject to effective control when they are exported from the Community.(2) In order to enable the Member States and the EU to comply with their intentional commitments, particularly within the NSG (Nuclear Suppliers' Group) Category 0 as defined in Annex I to Regulation (EC) No 1334/2000 (nuclear materials, facilities and equipment) was included in its entirety in Annex IV (items requiring authorisation for intra-Community transfer).(3) It has since become apparent that intra-Community controls on less proliferation-sensitive nuclear materials under Regulation (EC) No 1334/2000 are hampering trade without improving the level of protection already conferred by the Euratom Treaty. The controls imposed on such materials should therefore be abolished.(4) In the 1984 Dublin Declaration on common policy, however, the Member States acknowledged the need for intra-Community controls on transfers of goods regarded as particularly sensitive in the context of weapons non-proliferation. Controls on certain special fissile materials under item 0C002 (separated plutonium and "uranium enriched in the isotopes 235 or 233" to more than 20 %) should therefore remain in place.(5) Regulation (EC) No 1334/2000 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1334/2000 is amended as follows:1. In Annex II, Part 2, after the first indent, the following indents shall be inserted:"- 0C001 'natural uranium' or 'depleted uranium' or thorium in the form of metal, alloy, chemical compound or concentrate and any other material containing one or more of the foregoing;- 0C002 'special fissile materials' other than those specified in Annex IV;- 0D001 (software) and OE001 (technology) insofar as these relate to 0C001 or to those items of 0C002 that are excluded from Annex IV."2. In Annex IV, Part II, the words "All Category 0 of Annex I is included in Annex IV" shall be replaced by:"All Category 0 of Annex I is included in Annex IV, subject to the following:- 0C001: this item is not included in Annex IV;- 0C002: this item is not included in Annex IV, with the exception of special fissile materials as follows:(a) separated plutonium;(b) 'uranium enriched in the isotopes 235 or 233' to more than 20 %;- 0D001 (software) and 0E001 (technology) are included in Annex IV except insofar as these relate to 0C001 or to those items of 0C002 that are excluded from Annex IV."Article 2This Regulation shall enter into force on the fifth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2000.For the CouncilThe PresidentC. Pierret(1) OJ L 159, 30.6.2000, p. 1.